Citation Nr: 1715434	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-23 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include lung cancer and chronic obstructive pulmonary disease (COPD), claimed as due to Agent Orange (AO) exposure.

2.  Entitlement to service connection for scars, residuals of lung cancer surgery, claimed as secondary to lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, to include service in Korea from November 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for lung cancer and for scars, residuals of lung cancer surgery.

In February 2017, the Veteran and his sister testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The Board notes that in light of the medical evidence discussed below, reflecting a diagnosis of COPD, the issue of service connection for lung cancer has been recharacterized more broadly to involve respiratory disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's characterization, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.

Here VA treatment notes show a diagnosis of lung cancer.  More specifically, they show that the Veteran underwent a wedge resection for right lung adenocarcinoma in July 2010 and a pneumonectomy for left lung squamous cell carcinoma in August 2013.  See e.g., August 2010 VA Internal Medicine Note, August 2013 VA Operation Report, and October 2013 VA Cardiology Report.  In addition, they show a diagnosis of COPD.  See e.g., September 2013 VA Geriatrics Note, May 2013 VA Internal Medicine Note.  The Veteran has thus met the current disability requirement.  Although service connection for lung cancer is warranted on a presumptive basis for veterans who were exposed to AO in the manner indicated in VA statutes and regulations, 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii), (iv) (2016) (veterans who served in Vietnam and certain areas of Korea (in or near the Korean Demilitarized Zone (DMZ)) during certain time periods (between April 1, 1968 and August 31, 1971) are presumed to have been exposed to AO, and are presumed service connected if diagnosed with certain listed diseases), the Veteran did not serve in Korea between April 1, 1968 and August 31, 1971.  Nevertheless, a veteran who has not been exposed to AO in such a fashion may allege that he or she has a disability related to AO exposure.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Veteran asserts that his current respiratory disabilities are related to his exposure to AO while stationed near the Korean DMZ, which included frequent trips to the Korean DMZ.  He has asserted that AO was used where he was stationed.  In support of his assertion, he stated that he observed the smell of chemicals, and that he and fellow soldiers were instructed to wear gas masks every time they had to move from one place to another and every evening from 5 p.m. to 7 p.m.  See February 2017 Board Hearing Transcript (Transcript), pp. 3-4, 9-10.  He has also asserted that he has had trouble breathing since service and/or shortly after his separation from service.  See Transcript at pp. 13-14.  The Board notes that for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).  Neither the statute nor the regulation specifies what types of malignant tumors are considered chronic, and in the absence of limiting language, the Board considers the Veteran's lung cancer a chronic disease.  

Based on the foregoing, the evidence indicates that the Veteran has current lung disabilities that may be associated with service, specifically possible AO exposure, or may have manifested in service or within the one year presumptive period.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to provide an examination or obtain a medical opinion has been satisfied.  See McLendon, 20 Vet. App. at 83.  

The Board notes that the Veteran was afforded a VA respiratory conditions examination in April 2015, in which his diagnoses of lung cancer and COPD were confirmed.  In addition, the VA examiner noted that the Veteran had residual shortness of breath at least partially related to his former lung surgeries as well as his COPD.  Moreover, the VA examiner opined that the Veteran's current respiratory conditions were more likely than not secondary to his lifelong smoking/tobacco use history and were less likely than not related to his service.  The VA examiner noted that the Veteran's service treatment records were silent for any respiratory conditions or complaints during service. 

However, the above opinion was made in the context of the Veteran's claim for compensation for a lung condition under 38 U.S.C.A. § 1151 (West 2014), and as such, it did not address the Veteran's primary contention concerning a relationship between his respiratory disability(ies) and AO exposure.  In addition, in forming the above opinion, the VA examiner provided no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (requiring VA medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).  Moreover, it appears that the VA examiner based his negative opinion primarily on the absence of documentary evidence of a diagnosis or complaints of lung cancer or COPD in service and did not consider the Veteran's lay statements of experiencing respiratory symptomatology since and/or shortly after service, which is improper.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); see also 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).

Based on the foregoing, the Board finds that the April 2015 VA opinion is inadequate to determine whether any of the Veteran's respiratory disabilities had its onset in or is related to service.  Consequently, the Board finds that an additional medical opinion by an appropriate specialist is therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim for service connection for scars, residuals of lung cancer surgery, since the Veteran claims that his scars are secondary to lung cancer, the Board finds that it is inextricably intertwined with the service connection claim for a respiratory disability (as to lung cancer), which is being remanded for further adjudication.  See Parker v. Brown, 7 Vet. App. 116, 118-19 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Here, the evidence of record, to include an April 2015 VA scars examination, demonstrates that the Veteran has current linear scars related to former lung cancer surgeries.  As such, should lung cancer be found service connected, this would impact the claim for scars.  Thus, a final decision on the issue of entitlement to service connection for scars cannot be rendered at this time, and deferral of a decision on this claim is warranted.

As the matter is being remanded, updated VA treatment records should be obtained. In this regard, the record currently contains VA treatment records dated until January 2014.  To ensure that the record is complete, records dated since January 2014, if any, should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records, to include records dated since January 2014, if any.

2.  Obtain an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's current respiratory disabilities.  The claims file must be sent to the designated physician for review.

The physician should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed respiratory conditions, to include lung cancer and COPD, had its onset in or is related to his military service, to include possible AO exposure near the Korean DMZ.  The specialist should also opine as to whether lung cancer manifested in service or within a year of the Veteran's separation from service in May 1968.

A complete rationale should accompany any opinion provided.

The specialist is advised that the Veteran is competent to report symptoms and treatment, and that his reports (to include AO exposure in service and continued breathing trouble since and/or shortly after service) must be taken into account in formulating the requested opinion.

3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




